Case: 14-10942   Date Filed: 11/03/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10942
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:12-cr-00549-JSM-TGW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

FERNANDO MENDOZA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 3, 2014)

Before WILLIAM PRYOR, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-10942     Date Filed: 11/03/2014   Page: 2 of 2


      Craig L. Crawford, appointed counsel for Fernando Mendoza in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Mendoza’s conviction and

sentence are AFFIRMED.




                                          2